Filed 12/10/13 P. v. Martinez CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064125

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCS259877)

JONATHAN MARTINEZ,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Edward P.

Allard, III, Judge. Affirmed.

         Law Office of Alissa L. Bjerkhoel and Alissa L. Bjerkhoel for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         A jury convicted Jonathan Martinez of possession of a controlled substance

(Health & Saf. Code, § 11377, subd. (a)). The court found true one serious/violent felony

prior conviction (Pen. Code, § 667, subd. (b)-(i)).
       The defense motion to strike the serious/violent felony prior conviction was

denied and Martinez was sentenced to a term of 32 months in prison.

       Martinez filed a timely notice of appeal.

       Counsel has filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436

(Wende) and Anders v. California (1967) 386 U.S. 738 (Anders) raising possible but not

arguable issues. We offered Martinez the opportunity to file his own brief on appeal, but

he has not responded.

                                 STATEMENT OF FACTS

       On October 1, 2012, Martinez was staying at an apartment in Imperial Beach

which was rented by George Laguna. Officers of the U.S. Marshal's Fugitive Task Force

had gone to the apartment to arrest two other men. They were admitted to the apartment

by Laguna.

       Martinez, who was on parole at the time, was searched. The search revealed a

small amount of methamphetamine.

                                       DISCUSSION

       As we have previously noted, appellate counsel has filed a brief indicating she is

unable to identify any argument for reversal and asks this court to review the record for

error as mandated by Wende, supra, 25 Cal.3d 436. Pursuant to Anders, supra, 386 U.S.

738, the brief identifies the possible, but not arguable issues:

       1. Whether the trial court abused its discretion in denying the motion to strike the

serious/violent felony prior conviction?

       2. Whether imposition of a $280 restitution file violated the ex post facto clause?

                                              2
       3. Whether the trial court erred in denying the motion to suppress evidence on

Fourth Amendment grounds?

       4. Whether the court abused its discretion in allowing amendment of the

information on the day of trial?

       We have reviewed the entire record in accordance with Wende, supra, 25 Cal.3d

436 and Anders, supra, 386 U.S. 738 and have not found any reasonably arguable

appellate issues. Competent counsel has represented Martinez on appeal.

                                     DISPOSITION

       The judgment is affirmed.




                                                                HUFFMAN, Acting P. J.

WE CONCUR:



                        NARES, J.


                         IRION, J.




                                            3